DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts and mental processes without significantly more. The claim(s) recite(s) a system and a method which is one of the four statutory categories defined in 35 USC 101, however additional limitations in the independent claims are included directed towards accumulating data, determining distances and/or elevations, and calculation of a parameter such as an adjusted distance (this distance being unique to the golfer). These concepts can be performed in the human mind and/or with the aid of pencil and paper which are then mental processes such as evaluation or observation and are considered abstract ideas.
This judicial exception is not integrated into a practical application because the utilization of equipment commonly available in the art such as mobile phones, sensors and range finders with sensors are not seen to apply the abstract idea to a specific or particular machine. The abstract ideas are not implemented on the range finder wherein the rangefinder is utilized to obtain data used in the abstract idea. A mobile phone is considered to be similar to a generic computer and does not constitute a particular machine. As such, having an abstract idea such as those identified above on a mobile phone is not seen to constitute the abstract idea being implemented into a practical application to overcome a rejection under 35 USC 101. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the utilization of sensors and range finders to gather data are conventional in the art and not seen to provide an inventive concept over the prior art. The limitations of claims 16 and 22 are not seen to provide improvements to the range finder or mobile phone itself, apply the abstract idea to a particular machine which is not well known, transforming the article into a different state or thing. The additional specifics as to how the data is gathered, transferred and presented are seen as extra solution activity which do not render the mental process and/or mathematical concepts not abstract. The use of specifics which are well known in the art such as communications protocol, specific sensors, specific mathematical approximations, the utilization of a display to display data are extra solution activity which do not transform the abstract idea into a significantly more arrangement to overcome the rejections under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 16-18, 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by York (US2007197314 A1).
      
Regarding claims 16 and 22, York teaches A system for providing a golfer with an adjusted distance for a golf shot to a target on a golf course, the system comprising: (See [0005])a. laser rangefinder comprising: i. a  sensor comprising a range sensor for determining a line-of-sight (LOS) distance and (See (50)(54), [0017])an inclinometer for determining an angle of elevation from the laser rangefinder to a golf target on a golf course, prior to a golfer taking a golf shot; (See [0020])ii. a first wireless external device interface (See [0005])iii. a rangefinder display; and (See Fig. 2)iv. a first processor in electronic communication with each of the sensor, the display, and the wireless external device interface; (See Fig. 4)b. a launch monitor that directly measures a golf ball launch data during a golf shot by a golfer, the golf ball launch data comprising at least one of an initial ball speed, an initial backspin rate, and a launch angle; and (See [0027, 0036] (460))c. a mobile phone comprising: (See [0031])A. a memory for storing the golf ball launch data and computer-readable instructions for determining the adjusted distance from the laser rangefinder to the golf target; B. a phone display; (See [0031])C. a second wireless external device interface in electronic communication with the first wireless external device interface; and (See [0033] and Fig. 4)D. a second processor in electronic communication with each of the memory, the phone display, and the second wireless external device interface, for retrieving the golf ball launch data and the computer-readable instructions from the memory, and a LOS distance and the angle of elevation to the golf target from the laser rangefinder, automatically executing the computer-readable instructions retrieved from the memory to generate an adjusted distance from the laser rangefinder to the golf target using the golf ball launch data of the golfer, the LOS distance, and the angle of elevation, wherein the adjusted distance from the laser rangefinder to the golf target is unique to the golfer, wirelessly transmitting the adjusted distance from the second processor to the first processor, wherein the first processor electronically communicates the adjusted distance to the rangefinder display; (Fig. 4, [0005+][0029+]) See [0005-0047].  Claim 22 is the method variant of claim 16 wherein the citations are seen to be pertinent to both claims.
      
Regarding claim 17, York teaches wherein the first wireless external device interface and the second wireless external device interface electronically communicate with each other using a BlueTooth® communication protocol. See [0033+].
      
Regarding claim 18, York teaches wherein the second processor additionally retrieves environmental data for the golf course and utilizes the environmental data to automatically generate the adjusted distance, wherein the adjusted distance is unique to the golfer and the environmental data, and the environmental data is selected from the group consisting of the temperature, humidity, altitude, wind speed, wind direction, compass direction, and barometric pressure, and a combination thereof. See [0035+].
      
Regarding claim 21, York teaches wherein the golf ball launch data directly measured by the launch monitor further comprises a side spin rate. (See [0027, 0036] (460); [0038+] describes spin rates).
     
Regarding claim 23, York teaches wherein the second processor additionally retrieves environmental data for the golf course and utilizes at least a portion of the environmental data to generate the adjusted distance from the golfer to the golf target, wherein the adjusted distance is unique to the golfer and the environmental data, and wherein the environmental data is selected from the group consisting of the temperature, humidity, altitude, wind speed, wind direction, compass direction, and barometric pressure, including combinations thereof. See [0035+].
      
Regarding claim 24, York teaches wherein at least a portion of the environmental data is wirelessly transmitted from the second wireless external device interface to the first wireless external device interface and is indicated on the display. See [0033+] talks of the wireless bluetooth connection, [0020+] talks of the display and other factors (this would include environmental factors as suggested in [0035].
      
Regarding claim 25, York teaches wherein the environmental data comprises wind speed and wind direction. See [0035] and "other parameters affecting a golf ball's flight".
      
Regarding claim 26, York teaches wherein the wind speed and wind direction are wirelessly transmitted from the second wireless external device interface to the first wireless external device interface and is indicated on the display. See [0033] speaks of the bluetooth communication.
      
Regarding claim 27, York teaches wherein the first wireless external device interface and the second wireless external device interface electronically communicate with each other using a BlueTooth® communication protocol. See [0033] speaks of the bluetooth communication.
      
Regarding claim 28, York teaches wherein the portable computing device is a mobile phone. See [0031].
      
Regarding claim 29, York teaches wherein the golf ball launch data measured by the launch monitor further comprises a side spin rate. (See [0027, 0036] (460); [0038+] describes spin rates).
      
Regarding claim 30, York teaches wherein the golf target is a pin positioned on a golf green. See [0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      

Claims 16-18, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over York (US2007197314 A1) in view of Case Law.
      
Regarding claims 16 and 22, York teaches A system for providing a golfer with an adjusted distance for a golf shot to a target on a golf course, the system comprising: (See [0005])a. laser rangefinder comprising: i. a  sensor comprising a range sensor for determining a line-of-sight (LOS) distance and (See (50)(54), [0017])an inclinometer for determining an angle of elevation from the laser rangefinder to a golf target on a golf course, prior to a golfer taking a golf shot; (See [0020])ii. a first wireless external device interface (See [0005])iii. a rangefinder display; and (See Fig. 2)iv. a first processor in electronic communication with each of the sensor, the display, and the wireless external device interface; (See Fig. 4)b. a launch monitor that directly measures a golf ball launch data during a golf shot by a golfer, the golf ball launch data comprising at least one of an initial ball speed, an initial backspin rate, and a launch angle; and (See [0027, 0036] (460))c. a mobile phone comprising: (See [0031])A. a memory for storing the golf ball launch data and computer-readable instructions for determining the adjusted distance from the laser rangefinder to the golf target; (See Fig. 4)B. a phone display; (See [0031])C. a second wireless external device interface in electronic communication with the first wireless external device interface; and (See [0033] and Fig. 4)D. a second processor in electronic communication with each of the memory, the phone display, and the second wireless external device interface, for retrieving the golf ball launch data and the computer-readable instructions from the memory, and a LOS distance and the angle of elevation to the golf target from the laser rangefinder, automatically executing the computer-readable instructions retrieved from the memory to generate an adjusted distance from the laser rangefinder to the golf target using the golf ball launch data of the golfer, the LOS distance, and the angle of elevation, wherein the adjusted distance from the laser rangefinder to the golf target is unique to the golfer, wirelessly transmitting the adjusted distance from the second processor to the first processor, wherein the first processor electronically communicates the adjusted distance to the rangefinder display; (Fig. 4, [0005+][0029+]) See [0005-0047].
Reference In re Venner where the court held that: 
broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))

Further one can reference In re Burhans where it was held that 

the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
As such, although the D. clause of Claim 15 only recites a second processor … for… and not configured too, the for language does not require the processor to be actually configured to perform these steps.  In the event that it is found that the processor is claimed to be configured to perform these steps, as stated above the automation of a manual activity is not a patentable advance.  The steps included in clause D. for determining the adjusted distance can be carried out mentally or with the aid of pencil and paper.  The use of a processor to carry out these steps is just the automation of a manual activity.  This automation is recited in claim 16 as an intended use of the processor through the “for” wordage.  Additionally, these steps of determining the adjusted distance are present in the prior art of record can be carried out through the selection of any order desired as described in In re Burhans.  The order of collecting the data, how exactly the data is collected, which component completes the processing and if the result is carried out on the rangefinder itself or on an external processor would not create any new and unexpected results.  The examiner does not find any evidence of any new and unexpected results on the record which indicates otherwise.
      
Regarding claim 17, York teaches wherein the first wireless external device interface and the second wireless external device interface electronically communicate with each other using a BlueTooth® communication protocol. See [0033+].
      
Regarding claim 18, York teaches wherein the second processor additionally retrieves environmental data for the golf course and utilizes the environmental data to automatically generate the adjusted distance, wherein the adjusted distance is unique to the golfer and the environmental data, and the environmental data is selected from the group consisting of the temperature, humidity, altitude, wind speed, wind direction, compass direction, and barometric pressure, and a combination thereof. See [0035+].
      
Regarding claim 21, York teaches wherein the golf ball launch data directly measured by the launch monitor further comprises a side spin rate. See [0027, 0036] (460); [0038+] describes spin rates.
  
Regarding claim 23, York teaches wherein the second processor additionally retrieves environmental data for the golf course and utilizes at least a portion of the environmental data to generate the adjusted distance from the golfer to the golf target, wherein the adjusted distance is unique to the golfer and the environmental data, and wherein the environmental data is selected from the group consisting of the temperature, humidity, altitude, wind speed, wind direction, compass direction, and barometric pressure, including combinations thereof. See [0035+].
      
Regarding claim 24, York teaches wherein at least a portion of the environmental data is wirelessly transmitted from the second wireless external device interface to the first wireless external device interface and is indicated on the display. See [0033+] talks of the wireless bluetooth connection, [0020+] talks of the display and othe factors (this would include environmental factors as suggested in [0035].
      
Regarding claim 25, York teaches wherein the environmental data comprises wind speed and wind direction. See [0035] and "other parameters affecting a golf ball's flight".
      
Regarding claim 26, York teaches wherein the wind speed and wind direction are wirelessly transmitted from the second wireless external device interface to the first wireless external device interface and is indicated on the display. See [0033] speaks of the bluetooth communication.
      
Regarding claim 27, York teaches wherein the first wireless external device interface and the second wireless external device interface electronically communicate with each other using a BlueTooth® communication protocol. See [0033] speaks of the bluetooth communication.
      
Regarding claim 28, York teaches wherein the portable computing device is a mobile phone. See [0031].
      
Regarding claim 29, York teaches wherein the golf ball launch data measured by the launch monitor further comprises a side spin rate. See [0027, 0036] (460); [0038+] describes spin rates.
      
Regarding claim 30, York teaches wherein the golf target is a pin positioned on a golf green. See [0003].
Response to Arguments
	In response to the applicant’s arguments filed 4/27/2022, the examiner has reviewed the claims to determine if a 101 rejection is still proper.  As the applicant explained in the response, the specifics such as those described in Page 11 in the second full paragraph have been removed from the claims.  This seems like a full faith attempt to overcome the rejections under 101.  
However, upon review the examiner still finds some judicial exemptions to be present in the claims such as those included in clause D. of claim 16 and clauses c., d of claim 22.  Although the specifics of the formulas used and exact details directed towards the computational steps used to determine the previous AYR parameter are no longer included; the clauses above still are directed towards the abstract idea of mental processes and mathematical concepts.  The newly presented claims do include elements as argued by the applicant which the examiner considers to imply they are assumed to place the abstract ideas into a practical application.  However, one can reference MPEP 2106.05(b) which elaborates on the analysis for determining if the claims integrate the judicial exemption into a particular machine, parts of which are referenced below:
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).

As described above, the antenna of Mackay Radio & Tel. Co. v. Radio Corp. of America recited a particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.  The Fourdrinier machine of Eibel Process Co. v. Minn. & Ont. Paper Co. wass arragned in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web.  
Page 11 of the applicant’s arguments in the second full paragraph recite claim 16 now including three physical machines – a laser rangefinder, a launch monitor, and a mobile phone.  However, these structures are generally recited unlike the specific details included in the examples above which were critical to the invention(s) such they the specific details were not arbitrarily included or just included to provide additional detail to say that the machine was specific and not a general device.
In the instant case, the rangefinder is described as being a laser rangefinder but these devices are well known in the art.  The fact that the rangefinder utilizes laser technology does not provide the specific details critical to the invention as described in the two examples above.  The launch monitor is generically recited and the mobile phone is generically recited.  Furthermore, the machines of the rangefinder and the launch monitor serve to obtain/collect data and display data which is extra solution activity.  A particular machine which serves only to carry out extra solution activity is not seen to render the judicial exemption into a practical application.  Also, the solution being the formation of the adjusted distance is calculated on a generic processor as claimed which is part of what is considered a generic computer.  As noted in the two examples above, the generic computer on which the processor carries out the calculations does not provide specifics and details which are critical to the invention to render the judicial exemption into a practical application.
	As such, although the examiner appreciates the good faith effort to try and overcome the rejections under 35 USC 101, the examiner still finds the 101 rejection to be proper even in view of the newly submitted amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711